DETAILED ACTION
Claims 1, 12, 13, and 18-20 are currently pending in this Office action.  Claims 2-11, 14-17, and 21-23 stand canceled.  Claims 18-20 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3 of the response, filed 11/09/2020, with respect to the rejection(s) of claim(s) 1, 3, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Kühlein et al. (DE 102010003415 A1, machine translation) in view of Grass et al. (US 2007/0287781 A1) have been fully considered and are persuasive.  The previous rejection is withdrawn in view of the 37 CFR 1.132 declaration filed on 11/09/2020 concerning the criticality of the claimed weight ratio range of the di(2-ethylhexyl)terephthalate to the citrate-based material.  Grass teaches at least the upper limit of the presently claimed plasticizer ratio 80:20, since [0087] teaches a proportion of tripentyl citrate of 20 to 80 weight percent or 30 to 70 weight percent relative to the total plasticizer.  However, the 1.132 declaration at Tables 1-1, 1-2 and ¶¶12-14 show that the claimed lower limit (5:5) has better tensile strength and rate of elongation than ratios below it (Com. Ex. 1-2 and Com Ex. 1-3, respectively for rations of 4:6 and 3:7).  Grass does not indicate the criticality of the lower limit of the claimed range.  Therefore, the rejection has been withdrawn.  The remaining Examples at ¶¶15-24 are not relevant to the rejection because they concern plasticizer compositions containing citrate materials other than tripentyl citrate.  However, upon further consideration, a new ground(s) of rejection is made below.
As for applicant’s arguments on pages 4-5 regarding “no reasonable expectation of success,” are thus considered moot.


Claim Rejections - 35 USC § 102
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 10350925 A, machine translation).
With respect to claim 1, Xie at claim 1 discloses a material containing, in relevant part, polyvinyl chloride resin combined with 10 to 15 parts by weight (pbw) of dioctyl terephthalate and 8-10 pbw of tributyl citrate.  This corresponds to a di(2-ethylhexyl)terephthalate to citrate-based material ratio of 1.8:1 to 1:1.  This anticipates the presently claimed range because it is within the presently claimed range.  Likewise, claim 2 disclose a mixture of 12 pbw of dioctyl terephthalate and 9 pbw of tributyl citrate, which is a ratio of 4:3, which is also anticipatory of the presently claimed range.

Claim Rejections - 35 USC § 103
Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kühlein et al. (DE
102010003415 A1, machine translation) in view of Grass et al. (US 2011/0046283 A1; hereinafter, “Grass ‘283”).
With respect to claim 1, Kühlein at claim 2 discloses a combination of 100 parts by weight (pbw) of PVC with 0.05 to 1.0 pbw of calcium stearate, 0.05 to 1.0 pbw of zinc stearate, 3 to 30 pbw of epoxidized vegetable oil, 0.05 to 1.5 pbw of an amide wax, and 10 to 100 pbw of di(2-ethylhexyl) terephthalate.
Kühlein differs from the present claim because it is silent as to including an amount of a species of citrate-based material as presently claimed.
Grass ‘283 at claim 10 discloses a plasticizer composition containing a mixture of citric esters of formula I:

    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale

where each of R1, R2, and R3 are each an aliphatic C5 or C9 moiety.  [0040], [0045] teaches that the mixture is a mixture of trinonyl citrates and tripenyl citrates.  [0055] teaches a plasticizer containing the citric ester mixture in combination with other plasticizers, like dialkyl terephthalates having from 4 to 12 carbon atoms in the side chain, wherein the relative content of citrate esters is from 20 to 80 percent or from 30 to 70 percent of total plasticizers. The plasticizer composition is applicable to medical items and exhibits high compatibility with plastics as a substitute for diisononyl phthalate (DINP) without major formulation changes or drastic viscosity increase over time.  [0021], [0022].  The plasticizer avoids the toxicity effects of phthalates like DINP, is low volatile, and low cost
Given that both Kühlein and Grass ‘283 teach plasticizers containing a dialkyl ester of terephthalic acid and the advantages of including a tri-pentyl citrates therewith taught by Grass, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a citrate-based material as presently claimed in order to provide a low-cost, non-toxic alternative to DINP without major formulation changes or drastic viscosity increase over time.
With respect to claim 12, Kühlein at claim 4 discloses including an epoxidized vegetable oil.
With respect to claim 13, Kühlein at [0015] discloses a combination of 100 parts by weight (pbw) of PVC with 0.05 to 1.0 pbw of calcium stearate, 0.05 to 1.0 pbw of zinc stearate, 3 to 30 pbw of epoxidized vegetable oil, 0.05 to 1.5 pbw of an amide wax, and 10 to 100 pbw of di(2-ethylhexyl) terephthalate.

Double Patenting
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/752087 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because 

    PNG
    media_image2.png
    104
    174
    media_image2.png
    Greyscale

wherein R1 to R3 are each independently a C4 to C12 alkyl group and R4 is hydrogen; and the terephthalate-based material is a single compound selected from the group consisting of di(2-ethylhexyl)terephthalate, diisononyl terephthalate, diisodecyl terephthalate, di(2-propylheptyl)terephthalate, diamyl terephthalate, and dibutyl terephthalate.
Copending claim 4 differs from the present claims because it discloses a broader genus encompassing the species of the citrate-based material as claimed.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ
619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. In this case, the specification of ‘087 at page 10 lines 13-20 discloses citrate where the substituents are a combination of butyl and 2-ethylhexyl groups; butyl and heptyl groups; isononyl and 2-propylheptyl groups; 2-ethylhexyl and 2-propylheptyl groups; or isodecyl and 2-ethyl hexyl groups. Page 11 lines 1-5 discloses a trialkyl citrate having three identical C4 to C12 alkyl groups as the citrate-based material, such as triheptyl citrate, tri(2-ethylhexyl) citrate, and triisononyl citrate. These are advantageous to avoid excessive molecular weight increase leading to degradation of absorption rate and plasticization efficiency. Page 11 lines 6-9.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768